           Case 1:19-cv-00545-JHR-JFR Document 59 Filed 07/07/20 Page 1 of 7



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

    KYLE BEEBE                                         §    Civil Action No. 1:19-cv-00545-JHR-JFR
    Plaintiff,                                         §
                                                       §    JURY TRIAL REQUESTED
    v.                                                 §
                                                       §
    JOHN TODD                                          §
    Defendant.                                         §


         DEFENDANT’S MOTION TO STRIKE PLAINTIFF’S AMENDED RESPONSE TO
                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


           Pursuant to Federal Rule of Civil Procedure 37(c)(1), Defendant, John Todd, moves for an

order striking Plaintiff, Kyle Beebe’s, Amended Response to Defendant’s Motion for Summary

Judgment (“Amended Response). The Court has now denied Plaintiff’s request to extend his

expert disclosure deadline.1 Accordingly, the untimely and previously undisclosed “Summary

Disclosure and statement of David Silva, D.O.” which was attached as Exhibit A to Plaintiff’s

Amended Response, may not be considered as summary judgment evidence. Since Plaintiff filed

his Amended Response solely to inject this now-prohibited evidence into the summary judgment

record, the Court should strike Plaintiff’s Amended Response.

                                          I.     BACKGROUND

           On April 14, 2020, Defendant filed his Motion for Summary Judgment Regarding Medical

Causation. See Dkt. No. 45. Defendant’s Motion for Summary Judgment is based, in part, on

Plaintiff’s failure to properly disclose any expert witnesses or produce any expert reports as

required by the Federal Rules of Civil Procedure and this Court’s scheduling order. See Dkt. No.

45, pp. 11-18. On May 11, 2020, Plaintiff filed an original version of a Response to Defendant’s


1
 See July 6, 2020 Order Denying Motion to Extend Time to File Rule 26(a)(2)(c) Summary Disclosures (Dkt. No.
58).

                                                      1
       Case 1:19-cv-00545-JHR-JFR Document 59 Filed 07/07/20 Page 2 of 7



Motion for Summary Judgment. See Dkt. No. 50. Together with that response, Plaintiff also filed

a Motion for Extension of his expert disclosure deadline “to name and provide Rule 26(a)(2)(C)

summary disclosures from his treating healthcare providers showing that his injury and continued

pain are the result of the motor vehicle collision on May 5, 2016.” See Dkt. No. 49. Plaintiff’s

page-and-a-half MSJ response relied almost entirely on the premise that he be given more time to

submit his expert disclosures. See Dkt. No. 50.

       On June 15, 2020, Plaintiff filed his Amended Response. See Dkt. No. 56. The Amended

Response was filed so that it could attach a brand-new Exhibit A – the “Summary Disclosure and

statement of David Silva, D.O.” This exhibit had not previously been included with Plaintiff’s

original MSJ response filed on May 11, 2020. In fact, this document had never been produced or

otherwise disclosed to Defendant at any time in this litigation before Plaintiff submitted it with his

Amended Response. Plaintiff’s Amended Response argued that “the Court should deny the motion

for summary judgment upon granting Plaintiff’s Motion for Extension, accepting the Rule

26(a)(2)(C) summary disclosure and statement from Dr. Silva that in his professional medical

opinion Kyle’s continued pain and limitations are the result of the crash of May 5, 2016.” See Dkt.

No. 56, pp. 2-3.

         On July 6, 2020, Magistrate Judge Robbenhaar issued an Order denying Plaintiff’s

Motion for Extension of time to file expert disclosures. See Dkt. No. 58. This Order made detailed

findings and concluded that “Plaintiff has failed to meet both the excusable neglect and the good

cause standards to extend his expert disclosure deadline.” See Dkt. No. 58, p. 10. As a result,

Plaintiff is now precluded from offering or relying on any expert opinions under Rule 26(a)(2) in

this case. Therefore, his Amended Response should be stricken under Rule 37(c)(1).




                                                  2
       Case 1:19-cv-00545-JHR-JFR Document 59 Filed 07/07/20 Page 3 of 7



                                        II.     ARGUMENT

       Rule 37(c)(1) provides this Court with a mechanism to address failures to disclose expert

testimony such as the situation present here:

       If a party fails to provide information or identify a witness as required by Rule 26(a)
       or (e), the party is not allowed to use that information or witness to supply
       evidence on a motion, at a hearing, or at a trial, unless the failure was substantially
       justified or is harmless.

Fed. R. Civ. P. 37(c)(1) (emphasis added). “This automatic sanction provides a strong inducement

for disclosure of material that the disclosing party would expect to use as evidence, whether at a

trial, at a hearing, or on a motion, such as one under Rule 56.” Fed. R. Civ. P. 37 advisory

committee's note (emphasis added). The Court may also sanction the party via other means,

including striking pleadings or dismissing the action. See Fed. R. Civ. P. 37(b)(2)(A)(i)-(vii); Fed.

R. Civ. P. 37(c)(1)(A)-(C).

       “The determination of whether a Rule 26(a) violation is justified or harmless is entrusted

to the broad discretion of the district court.” Woodworker's Supply, Inc. v. Principal Mut. Life Ins.,

170 F.3d 985, 993 (10th Cir. 1999)) (citing Mid-America Tablewares, Inc. v. Mogi Trading Co.,

100 F.3d 1353, 1363 (7th Cir. 1996)). The Tenth Circuit has articulated four factors for courts to

consider in making this determination: “(1) the prejudice or surprise to the party against whom the

testimony is offered; (2) the ability of the party to cure the prejudice; (3) the extent to which

introducing such testimony would disrupt the trial; and (4) the moving party's bad faith or

willfulness.” 170 F.3d at 993.

       In a similar scenario to the case at bar, the Tenth Circuit relied on these factors to hold that

a district court did not abuse its discretion in striking a plaintiff’s expert reports where she did not

submit the reports until nine months after the deadline for expert disclosure had passed, seven

weeks after discovery had closed, and only after the defendant had filed its motion for summary


                                                   3
       Case 1:19-cv-00545-JHR-JFR Document 59 Filed 07/07/20 Page 4 of 7



judgment. Martinez v. Target Corp., 384 F. App'x 840, 848 (10th Cir. 2010). Moreover, the US

District Court for the District of New Mexico has consistently applied these factors to conclude

that an untimely disclosure prejudices an opposing party, that the prejudice is incurable, and that

the untimely disclosure disrupts trial when the party did not previously know of the information

contained in the disclosure and/or the opposing party does not have an opportunity to engage in

further discovery or depositions. See, e.g., Leon v. FedEx Ground Package Sys., Inc., 2016 WL

1158079, at *12-14 (D.N.M. March 1, 2016); Guidance Endodontics, LLC v. Dentsply Int'l, Inc.,

2009 WL 3672502, at *4-5 (D.N.M. Sept. 29, 2009).

       In the present case, an examination of the Woodworker's Supply factors confirms that

Plaintiff’s failure to properly disclose the “Summary Disclosure and statement of David Silva,

D.O.” before June 15, 2020 was neither justified nor harmless. As for the first factor, Defendant

would be prejudiced if this evidence is considered as part of Plaintiff’s Amended Response.

Defendant was never aware of Plaintiff’s intent to use a treating physician as an expert witness

who would offer opinions on causation until after Defendant filed his Motion for Summary

Judgment.

       Shortly after the inception of this case, on July 22, 2019, the parties submitted their Joint

Status Report and Provisional Discovery Plan. See Dkt. No. 8. In that filing, Plaintiff represented

that his only two witnesses would be himself and Defendant. Id. at p. 3. Subsequently, on

December 11, 2019, Plaintiff served his Rule 26 Disclosures. See Exhibit 1. In that document,

Plaintiff indicated that the only witnesses subject to a Rule 26(a)(1)(A) disclosure were those

“contained in the Joint Status Report with the following additions: 3. Any witness identified by

Defendant, 4. Any witness identified in Discovery, 5. Any foundation witnesses, 6. Any rebuttal

witnesses.” Id. Plaintiff then failed to disclose any expert witnesses or produce any expert reports



                                                 4
       Case 1:19-cv-00545-JHR-JFR Document 59 Filed 07/07/20 Page 5 of 7



in accordance with Court’s scheduling order before his February 14, 2020 deadline. It was not

until Plaintiff filed his original Response to Defendant’s Motion for Summary Judgment that

Defendant first learned of Plaintiff’s intent to rely on expert testimony in this lawsuit. Thus, the

first factor weighs in favor of finding that Plaintiff’s Rule 26(a) violation was not justified or

harmless.

       Regarding the second Woodworker's Supply factor, the Plaintiff has no ability to cure the

prejudice. In response to Defendant’s Motion for Summary Judgment, Plaintiff moved for an

extension of time to make an expert disclosure pursuant to Fed. R. Civ. P. 26(a)(2)(C). Because

Plaintiff’s motion was denied by the Court, there is now no opportunity for the prejudice to be

cured. As a result, the second factor also weights in favor of Defendant here.

       The same is also true of the third factor. Allowing the expert testimony of Dr. Silva would

disrupt the orderly progression of this matter. As pointed out by Magistrate Judge Robbenhaar in

his Order of July 6, 2020:

       Granting Plaintiff an extension of time to make an expert disclosure at this point in
       the case would require the Court to reopen discovery, enter a new scheduling order,
       and push now expired deadlines out by several weeks. More significantly,
       extending the case management deadlines could have an impact on pending judicial
       proceedings.

Dkt. No. 58 at p. 7. It is immaterial that no trial date has been scheduled yet. Injecting Dr. Silva’s

expert opinions into this case (which Magistrate Judge Robbenhaar has already held will not be

permitted) would result in additional and unnecessary delay in the scheduling of this case for trial,

which is disruptive enough to warrant a finding that Plaintiff’s Rule 26(a) violation was not

justified or harmless. See Lusk v. Sanchez, 2010 WL 11601077, at *2 (D.N.M. Jan. 28, 2010)

(holding that the plaintiff’s failure to properly disclose his expert witnesses was not justified or

harmless even though a trial date had not been set).



                                                  5
       Case 1:19-cv-00545-JHR-JFR Document 59 Filed 07/07/20 Page 6 of 7



       Finally, while Defendant does not believe that Plaintiff’s Rule 26(a) violation was

motivated by bad faith or willfulness, it is well-settled that a party’s good faith alone may not be

enough to overcome the other three factors. See, e.g., Jacobsen v. Deseret Book Co., 287 F.3d 936,

955 (10th Cir. 2002); Derrick v. Standard Nutrition Co., 2019 WL 2717150, at *6 (D.N.M. June

28, 2019).

                                     III.    CONCLUSION

       Based on the above, it is clear that Plaintiff’s failure to produce or disclose the “Summary

Disclosure and statement of David Silva, D.O” prior to its inclusion with Plaintiff’s Amended

Response was neither justified nor harmless based on the Woodworker's Supply factors. Therefore,

Plaintiff “is not allowed to use that information or witness to supply evidence on a motion.”

Fed.R.Civ.P. 37(c)(1). Since the only reason that Plaintiff filed his Amended Response was to

introduce that now-prohibited document into the record, this Court should strike Plaintiff’s

Amended Response in its entirety under Rule 37(c)(1).

                                              Respectfully submitted,

                                              FERNELIUS SIMON MACE ROBERTSON
                                              PERDUE, PLLC

                                      By:     /s/ Ryan M. Perdue_______________________
                                              Stephen M. Fernelius
                                              New Mexico Bar No. 152675
                                              CAID No. 19325
                                              Email: steve.fernelius@trialattorneytx.com
                                              Ryan M. Perdue
                                              New Mexico Bar No. 152728
                                              CAID No. 19393
                                              Email: ryan.perdue@trialattorneytx.com
                                              4119 Montrose Blvd, Suite 500
                                              Houston, Texas 77006
                                              Telephone: (713) 654-1200
                                              Facsimile: (713) 654-4039

                                              ATTORNEYS FOR DEFENDANT JOHN TODD


                                                 6
       Case 1:19-cv-00545-JHR-JFR Document 59 Filed 07/07/20 Page 7 of 7



                                 CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing was served on all counsel of
record pursuant to the Federal Rules of Civil Procedure on the 7th day of July, 2020.



                                                              /s/ Ryan M. Perdue
                                                              Ryan M. Perdue




                             CERTIFICATE OF CONFERENCE


       I hereby certify that I conferred with Plaintiff’s counsel regarding the merits of this Motion
via email on July 7, 2020. Plaintiff’s counsel indicated that he is opposed to this Motion.



                                                              /s/ Ryan M. Perdue
                                                              Ryan M. Perdue




                                                 7
